Electronically Filed
                                                      Supreme Court
                                                      SCPR-16-0000836
                                                      20-DEC-2016
                                                      11:10 AM
                          SCPR-16-0000836

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE ORIANA FAITH HECK, Petitioner.


                        ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Oriana Faith Heck’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Oriana Faith Heck, attorney number 9082, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
           DATED: Honolulu, Hawai#i, December 20, 2016.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson